Citation Nr: 0105237	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1950 to 
September 1953.  He received the Combat Infantry Badge and 
the Purple Heart, among other badges, medals, etc.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a heart 
disorder, secondary to service-connected PTSD; and denied 
service connection for a bilateral foot condition.


REMAND

A review of the record reveals that the veteran submitted an 
additional medical statement with his substantive appeal in 
December 1999.  However, there is no indication in the record 
that the RO reviewed this evidence before the case was 
certified to the Board for appellate review.  Furthermore, 
there is no indication that the veteran or his representative 
has provided a waiver of RO consideration of the evidence in 
accordance with 38 C.F.R. § 20.1304(c) (2000).  Therefore, 
the case must be referred back to the RO for full review of 
the additional evidence, and preparation of a supplemental 
statement of the case.  

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, the law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the law, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, the RO should take appropriate action to 
comply with the notice and duty to assist provisions 
contained in the new law and to ensure the veteran's receipt 
of due process of law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (including obtaining 
any relevant examinations and opinions).  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him since 
service for a heart disorder, 
hypertension, hypercholesterolemia, 
weight related issues, excessive 
drinking, and a bilateral foot condition.  
If the veteran smoked during or after 
service, the number of packs smoked per 
week and the number of years he smoked 
should be provided.  The information 
submitted to the VA should include the 
names and addresses of the physicians and 
medical providers from whom he received 
treatment for his several heart attacks.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

3.  The veteran should be provided the 
opportunity to submit an additional 
statement from Mark R. Vossler, M.D., 
which explains the rationale for his 
opinion that it is at least as likely as 
not that the veteran's service-connected 
PTSD contributed to the pathologic 
progression of his coronary artery 
disease.  The examiner should be 
requested to discuss known risk factors 
for CAD, what role they play in this 
particular veteran, and explain why he 
considers PTSD to have aggravated the CAD 
in this veteran.  The examiner should 
also be asked to cite medical literature 
for support of his claim.

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since military service.  Once obtained, 
all records that are not already 
contained in the file must be associated 
with the claims folder (duplicate records 
are not necessary and should not be 
placed in the file).  


5.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  Inquiry should be made of the veteran 
as to whether he is receiving Social 
Security benefits based on disability.  
If so, any administrative decision and 
the underlying medical records should be 
obtained from the SSA.

7.  The veteran should be scheduled for a 
VA examination by a cardiologist to 
determine the relationship between the 
veteran's service-connected PTSD and his 
non-service-connected coronary artery 
disease, ischemic cardiomyopathy and 
subsequent heart transplant.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  The examiner should be requested 
to discuss known risk factors for 
CAD and what role they play in this 
particular veteran.   

II.  Is it at least as likely as not 
that the veteran's coronary artery 
disease, ischemic cardiomyopathy and 
subsequent heart transplant was 
proximately due to or the result of 
or being aggravated by service 
connected PTSD.  The physician 
should cite to medical literature to 
support his/her opinion.  If the 
physician agrees or disagrees with 
any other medical opinion of record, 
it would be helpful if the reasons 
therefor were discussed.

III.  If it is concluded that the 
PTSD aggravated the heart disease, 
the degree of aggravation should be 
provided to the extent feasible.  

8.  The RO should schedule the veteran 
for a VA examination to determine the 
correct diagnosis of his claimed 
bilateral foot condition and obtain an 
opinion regarding its etiology.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
a bilateral foot condition?  Please 
list all clinical diagnoses.

II.  Is it at least as likely as not 
that any currently diagnosed foot 
condition(s) was/were manifest in 
service or otherwise related to the 
veteran's military service in any 
way.  

9.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claims for entitlement 
to service connection for a heart 
disorder, secondary to service-connected 
PTSD; and entitlement to service 
connection for a bilateral foot 
condition.  With regard to the foot 
condition, the RO should consider the 
provisions of 38 U.S.C.A. § 1154 (West 
1991).  If either of the determinations 
remains adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


